DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/29/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted May 28, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the examiner's amendment, claim 11, as shown with strikethrough line in solid bold below, was amended.
Claim 11 (Currently Amended) A method comprising: 
receiving a data set that represents a two-dimensional encoding of planar projections of an input frame of a three-dimensional video, wherein the planar projections are two-dimensional projections of a point cloud representation of the three-dimensional video; 
decoding the two-dimensional encoding into texture data, geometry data, and projection metadata, wherein the geometry data specifies a set of sample positions in a set of geometry planes that are positioned relative to a set of projection planes of the input frame of the three- dimensional video and the texture data includes a set of texture planes that specify color data for the set of sample positions; 
determining, based on the projection metadata, a visibility status for one or more projection planes in the set of projection planes and an occupancy status for one or more sample positions in the set of sample positions, the visibility status determined from multiple view points for the input frame; and 

rendering video data for occupied sample positions that are associated with a visible projection plane, wherein to render the video data includes to color the occupied 

Allowable Subject Matter
Claims 1, 11, and 15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11, and 15, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“receive a data set that represents a two-dimensional encoding of planar projections of an input frame of a three-dimensional video, wherein the planar projections are two-dimensional projections of a point cloud representation of the three-dimensional video; 
decode the two-dimensional encoding into texture data, geometry data, and projection metadata, the geometry data to specify a set of sample positions in a set of geometry planes that are positioned relative to a set of projection planes of the input frame of the three-dimensional video and the texture data includes a set of texture planes to specify color data for the set of sample positions; 
determine, based on the projection metadata, a visibility status for one or more projection planes in the set of projection planes and an occupancy status for one or more sample positions in the set of sample positions, the visibility status determined from multiple view points for the input frame; and 
render video data for occupied sample positions that are associated with a visible projection plane, wherein to render the video data includes to color the occupied sample positions based on the texture data without reconstruction of the point cloud representation of the three-dimensional video.”
Claims 2 to 10 depend on claim 1, claims 12 to 14 depend on claim 11, and claims 16 to 20 depend on claim 15, therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484